

	

		II

		109th CONGRESS

		2d Session

		S. 2407

		IN THE SENATE OF THE UNITED STATES

		

			March 13, 2006

			Mr. DeMint introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on

		  p-Anisaldehyde.

	

	

		1.p-Anisaldehyde

			(a)In

			 generalSubchapter II of chapter 99 of the Harmonized Tariff

			 Schedule of the United States is amended by inserting in numerical sequence the

			 following:

				

					

						

							

								9902.34.34

						p-Anisaldehyde (CAS No. 123–11–5) (Benzaldehyde, 4-methoxy-) (provided for in

						subheading 2912.49.10)FreeNo changeNo changeOn or before 12/31/2009

								

							

						

					.

			(b)Effective

			 dateThe amendment made by subsection (a) applies to goods

			 entered, or withdrawn from warehouse for consumption, on or after the 15th day

			 after the date of the enactment of this Act.

			

